UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

GAREY E. LINDSAY, Regional Director of the Ninth
Region of the National Labor Relations Board, F or
and On Behalf of the NATIONAL LABOR

RELATIONS BOARD, Case No. 1:18-rnc-OO35
Petitioner, Dlott, J.
Litkovitz, M.J.
vs.
DONALD RUTHERFORD, AN INDIVIDUAL, REPORT AND
Respondent RECOMMENDATION

 

Petitioner National Labor Relations Board (Board) seeks enforcement of a subpoena ad
testificandum directed to Respondent, requiring Respondent to appear and provide a sworn
affidavit in connection with an unfair labor practice investigation currently pending before the
Board.

This matter is before the Court for a Report and Recommendation and Certiflcation of
Facts to the District Court regarding Respondent’s failure to appear before the undersigned
magistrate judge for a show cause hearing on Why he should not be held in contempt of court for
his failure to appear at a previously scheduled hearing in this matter.

For the reasons that follow, it is recommended that a show cause order be issued to
respondent Donald Rutherford to appear before the district judge on a date certain and show
cause Why he should not be held in contempt of this Court.

I. MAGISTRATE JUDGE’S AUTHORITY ON MOTION FOR CONTEMPT

Section 636(e) of the United States Magistrate J'udges Act governs the contempt authority

of magistrate judges. 28 U.S.C. § 636(€)(1). That section provides that a “magistrate judge

serving under this chapter shall have within the territorial jurisdiction prescribed by the

appointment of such magistrate judge the power to exercise contempt authority as set forth in

this subsection.” In civil cases where the parties have not consented to final judgment by the

magistrate judge, contempt is governed by Section 636(e)(6)(B):

(6) Certification of other contempts to the district court.--Upon the commission of
any such act--

(B) in any other case or proceeding under subsection (a) or (b) of this section,
or any other statute, where--

(i) the act committed in the magistrate judge’s presence may, in the
opinion of the magistrate judge, constitute a serious criminal

contempt punishable by penalties exceeding those set forth in
paragraph (5) of this subsection,

(ii) the act that constitutes a criminal contempt occurs outside the
presence of the magistrate judge, or

(iii) the act constitutes a civil contempt,
the magistrate judge shall forthwith certify the facts to a district judge and may
serve or cause to be served, upon any person Whose behavior is brought into
question under this paragraph, an order requiring such person to appear before a
district judge upon a day certain to show cause why that person should not be
adjudged in contempt by reason of the facts so certified The district judge shall
thereupon hear the evidence as to the act or conduct complained of and, if it is such

as to Warrant punishment, punish such person in the same manner and to the same
extent as for a contempt committed before a district judge.

28 U.S.C. § 636(e)(6)(l3).

“The magistrate judge’s role on a motion for contempt in non~consent cases is to certify
facts relevant to the issue of contempt to the district judge.” Lykz'ns Ot'l Co. v. Hoskirzs Oz`l Co.,
LLC, No. 1:14-cv-832, 2017 WL 1180932, at *l (S.D. Ohio Mar. 29, 2017) (Report and
Recomrnendation), adopted, 2017 WL 2160518 (S.D. Ohio May 17, 2017) (and cases cited
therein). “The certification of facts under section 636(€) serves to determine whether the

moving party can adduce sufficient evidence to establish a prima facie case of contempt.”

Telebrands Corp. v. Marc Glassman, Inc., No. 3:09-cv-734, 2012 WL 1050018, at *l (D. Conn.
Mar. 28, 2012) (quoting Church v. Stct`ler, 35 F. Supp.2d 215, 217 (N.D. N.Y. 1999)).
II. CERTIFIED FACTS

The following facts are certified to the district court: On October 31, 2018, the National
Labor Relations Board (Board) caused to be issued a subpoena ad testificandum directed to
Respondent, requiring Respondent to appear and provide a sworn affidavit on November 9,
2018, in Cincinnati, Ohio in connection with an unfair labor practice investigation currently
pending before the Board. The Board process began when an unfair labor practice charge Was
filed in Case 9-CA-226011 alleging that PAX Corrugated Products, Inc. (the Employer)
maintained unlawful work rules, conducted an unlawful interrogation of employees about their
protected concerted activity, and discharged an employee for engaging in protected concerted
activity in violation of Section S(a)(l) and (3) of the National Labor Relations Act. The
Employer is a manufacturing company With a facility located in Lebanon, Ohio. (Doc. 1, Ex.
A). Said subpoena ad testificandum was issued under the authority of the Board and in the
manner and form provided for in Section l l(l) of the Act and Section 102.31(a) of the Rules.
(Doc. l, Ex. C). The subpoena ad testificandum was mailed by certified mail via the United
States Postal Service (USPS). A cover letter was enclosed with the subpoena inviting
Respondent to contact the Board agent and make alternative arrangements if the time and
location listed on the subpoena to provide the affidavit was inconvenient (Doc. l, Ex. B). An
individual by the name of Jennifer Rutherford signed for the subpoena (sent via USPS certified
mail) acknowledging receipt on November l, 2018. Respondent telephoned the Board agent the

following day acknowledging receipt of the subpoena and refusing to comply with it. In

addition, Respondent failed to appear and provide an affidavit on November 9, 2018, as required
by the subpoena

On November 30, 2018, the Board filed an application with this Court for an order
requiring obedience to the subpoena ad testificandum properly served on Respondentl (Doc. 1).

On December 6, 2018, Respondent was ordered to appear in Court on January 14, 2019 at
9:30 a.m. to show cause why an order of this Court should not issue directing Respondent to
attend and give testimony at such time and place as the Board may determine, as directed by the
subpoena ad testificandum served on Respondent in connection with the proceeding in Case 9-
CA-226011, now pending before the Board pursuant to Section 10 of the National Labor
Relations Act, as amended (29 U.S.C. § 160). (Doc. 2). Service of the Show Cause Order was
effected by certified mail on December 14, 2018. (Doc. 5). However, Respondent failed to
appear for the show cause hearing on January 14, 2019.

On January 14, 2019, Respondent was ordered to show cause Why he should not be held
in contempt of court for failing to appear for the January 14, 2019 hearing. (Doc. 4). The show
cause hearing was scheduled before the undersigned magistrate judge on Tuesday, February 20,
2019 at 9:00 a.m. in Courtroom 708, U.S. Courthouse Building, 100 E. Fifth Street, Cincinnati,
Ohio 45202. (Id.). Respondent was warned that failure to appear for the show cause hearing as
ordered may result in contempt proceedings before the district judge and a warrant being issued
for his arrest. (Id.). Service of the Show Cause Order and notice of hearing was attempted by
regular and certified mail and personal service The certified mail was returned undeliverable
by the USPS as “unclaimed.” (Doc. 6). Regular mail service was not returned as

undeliverable. Attorney for the Board, Erik Brinker, Esq., stated he attempted to personally

serve Respondent on January 25, 2019 at Respondent’s last known addressl An individual who
was over 18 years of age answered the door and was asked whether she would accept service on
Respondent The individual stated that Respondent was not living there and shut the door
without accepting service. On February 15, 2019, another Board agent attempted personal
service of the Show Cause Order on Respondent at his last know address and was met with the
same response Mr. Brinker stated in open court that a search of open record data- bases
indicates that Respondent’s last know address is the one at which service has been attempted ln
addition, he stated that he telephoned Respondent on the morning of the show cause hearing,
February 20, 2019. Respondent answered the telephone but then hung up the phone once Mr.
Brinker identified himselfl Respondent failed to appear at the February 20, 2019 hearing, failed
to notify the Court that he Would not be present, and failed to seek a continuance or otherwise
object. (Doc. 7). Thus, it appears that Respondent is actively avoiding compliance with the
subpoena and this Court’s orders.
III. ANALYSIS

Disobedience of a lawful court order may be punishable as contemptl Giover v.
Johnson, 138 F.3d 229, 245 (6th Cir. 1998). The contempt power of the court “enforce[s] the
message that court orders and judgments are to be complied with in a prompt manner.” Gatj/’.s
Elec. Serv_ Co., 340 F.3d at 378 (citing NLRB v. Cincinnati Bronze, Inc., 829 F.2d 585, 590 (6th
Cir. 1987)). In a contempt proceeding, the moving party must demonstrate “by clear and
convincing evidence that the party to be held in contempt violated a court order.” U.S. v.
Conces, 507 F.3d 1028, 1042 (6th Cir. 2007); Gdry’s Elec. Serv. Co., 340 F.3d at 379. “Once

the movant establishes his prima facie case, the burden shifts to the contemnor Who may defend

by coming forward with evidence showing that he is presently unable to comply with the court’s
order.” Gary ’s Elec. Serv. Co., 340 F.3d at 379. To satisfy this burden, “a respondent must
show categorically and in detail why he or she is unable to comply with the court’s order.”
Roiex Watch U.S.A., Inc. v. Crow]ey, 74 F.3d 716, 720 (6th Cir. 1996) (quotation omitted). The
Court must consider whether the respondent “took all reasonable steps Within his power to
comply with the court’s order.” Gary ’s Eiec. Serv. Co., 340 F.3d at 379 (quotation omitted).

In the instant caseJ Respondent’s failure to appear before the Court after being ordered to
do so by the undersigned magistrate judge constitutes disobedience of lawful court orders and
thus contempt before the magistratejudge. See United States v. Ivie, No. 05-2314, 2005 WL
1759727, at *2 (W.D. Tenn. June 14, 2005) (“Contempts committed in ‘a proceeding before a
magistrate judge’ include not only contempts committed in the magistrate judge’s presence, but
also contempts related to proceedings before the magistrate judge.”) (citing Taberer v.
Armstrong Wt)rld Indus., Inc,, 954 F.2d 888, 901 n. 17 & 902 n. 19 (3rd Cir. 1992)).

Accordingly, it is recommended that the district judge issue a show cause order to
Respondent to appear at a date certain before the district judge to show cause during a hearing
why he should not be held in contempt of court for failing to obey the Court’s February 20, 2019
Show Cause Order.

IV. CONCLUSION

lt is hereby RECOMMENDED that the district judge issue a show cause order to
Respondent Donald Rutherford to appear at a date certain before the district judge to show cause
during a hearing why he should not be held in contempt of court for failing to obey the Court’s

February 20, 2019 Show Cause Order.

The Clerk of Court is hereby DIRECTED to issue this Report and Recommendation via

regular and certified mail to Respondent

Date: £¢[/&f/Z

    

Karen L. Litkovitz
United States Magistrate Judge

UNITED STATES DISTRICT COURT
SOUTHERN I)ISTRIC'I` OF OHIO
WESTERN DIVISION

GAREY E. LINDSAY, Regional Director of the Ninth

Region of the National Labor Relations Board, For

and On Behaif of the NATIONAL LABOR

RELATIONS BOARD, Case No. 1:18-mc-0035

Petitioner, Dlott, J.
Litkovitz, M.J.

VS.

DONALD RUTHERFORD, AN INDIVIDUAL,
Respondent

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension Such objections shall specify the portions of the Report
objected to and shall be accompanied by a memorandum of law in support of the objections lf
the Report and Recommendation is based in whole or in part upon matters occurring on the
record at an oral hearing, the objecting party shall promptly arrange for the transcription of the
record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems
sufficient, unless the assigned District Judge otherwise directs. A party may respond to another
party's objections WITHIN 14 DAYS after being served with a copy thereof Failure to make
objections in accordance with this procedure may forfeit rights on appeal. See Thon'tas v. Arn,

474 U.S. 140 (1985)', United States v. Waiters, 638 F.2d 947 (6th Cir. 1981).

l Complete items 1, 2. and 3. A|eo complete
item 4 if Restrlcted Deiivery le destred.
_ l Print your name and address on the reverse
` so that we can return the card to you.
l Attach this card to the back of the mailpiece,
or on the front 'rf space permite.

A. Slgnature
g§gent

x U Addressee

 

B. Reoeived by ¢'Pn'nted Name) C. Date of Delivery

 

 

 

1. Article Addrassed to:

Dand/(e( QV'\‘¢¢r'-ern(

ssa E- tt&%.

5`9</£¢\ L&é¢rwj eha
4506§

 

D. ls delivery address different from hen-117 121 res
|f ¥ES, enter delivery address below: L_.l No

 

 

 

3. S eType
_ 'r|led Mail n Expreee Mai|

 

 

l:l Reg|stered l:l Retum Heoeipt for Memhandise
El insured Mai: El c.o.n.
4. Resticted Deliven(? (Extra Fee) [] yes

 

2. Article Number
('i"ransfer from service tebet)

PS Form 381 1, February 2004

 

7[]1.1 3500 C|IJ|JL 531-15 '?1.|]3

Domestic Fleturn Fleceipt

 

 

102595-02-M-1540

»

